
	
		III
		111th CONGRESS
		1st Session
		S. RES. 273
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2009
			Mr. Harkin (for himself,
			 Mr. Grassley, Mrs. Lincoln, Mr.
			 Chambliss, Mr. Lugar,
			 Mr. Leahy, Ms.
			 Klobuchar, Mr. Cornyn,
			 Mr. Brown, Mr.
			 Conrad, Mr. Franken,
			 Mrs. Hutchison, Mr. Baucus, Mr.
			 Casey, Ms. Stabenow,
			 Mr. Bennet, Mr.
			 Johanns, Mr. Roberts,
			 Mr. Nelson of Nebraska,
			 Mr. Cochran, Mr. Thune, and Mrs.
			 Gillibrand) submitted the following resolution; which was
			 considered and agreed to
		
		RESOLUTION
		Commemorating Dr. Norman Borlaug, recipient
		  of the Nobel Peace Prize, Congressional Gold Medal, Presidential Medal of
		  Freedom, and founder of the World Food Prize. 
	
	
		Whereas Dr. Norman E. Borlaug was born on March 25, 1914,
			 of Norwegian parents on a farm in Cresco, Iowa, and was educated in a 1-room
			 school house throughout grades 1 through 8;
		Whereas Dr. Borlaug attended the University of Minnesota,
			 where he earned a Ph.D. degree in Plant Pathology;
		Whereas, beginning in 1944, Dr. Borlaug spent 2 decades in
			 rural Mexico working to assist the poorest farmers through a pioneering
			 Rockefeller Foundation program;
		Whereas Dr. Borlaug’s research and innovative
			 shuttle breeding in Mexico enabled him to develop a new approach
			 to agriculture and a new disease-resistant variety of wheat with triple the
			 output of grain;
		Whereas this breakthrough achievement in plant production
			 enabled Mexico to become self-sufficient in wheat by 1956, and concurrently
			 raised the living standard for thousands of poor Mexican farmers;
		Whereas Dr. Borlaug was asked by the United Nations to
			 travel to India and Pakistan in the 1960s, as South-Asia and the Middle East
			 faced an imminent widespread famine, where he eventually helped convince those
			 2 warring governments to adopt his new seeds and new approach to agriculture to
			 address this critical problem;
		Whereas, Dr. Borlaug brought miracle wheat to India and
			 Pakistan, which helped both countries become self-sufficient in wheat
			 production, thus saving hundreds of millions of people from hunger, famine, and
			 death;
		Whereas Dr. Borlaug and his team trained young scientists
			 from Algeria, Tunisia, Egypt, Jordan, Iraq, Turkey, and Afghanistan in this
			 same new approach to agriculture, which introduced new seeds but also put
			 emphasis on the use of fertilizer and irrigation, thus increasing yields
			 significantly in those countries as well;
		Whereas Dr. Borlaug’s approach to wheat was adapted by
			 research scientists working in rice, which spread the Green Revolution to Asia,
			 feeding and saving millions of people from hunger and starvation;
		Whereas Dr. Borlaug was awarded the Nobel Peace Prize in
			 1970 as the Father of the Green Revolution and is only 1 of 5
			 people to have ever received the Nobel Peace Prize, Presidential Medal of
			 Freedom, and Congressional Gold Medal;
		Whereas Dr. Borlaug headed the Sasakawa Global 2000
			 program to bring the Green Revolution to 10 countries in Africa, and traveled
			 the world to educate the next generation of scientists on the importance of
			 producing new breakthrough achievements in food production;
		Whereas Dr. Borlaug tirelessly promoted the potential that
			 biotechnology offers for feeding the world, while also preserving biodiversity,
			 in the 21st century when the global population is projected to rise to
			 9,000,000,000 people;
		Whereas Dr. Borlaug continued his role as an educator as a
			 Distinguished Professor at Texas A&M University, while also working at the
			 International Center for the Improvement of Wheat and Maize in Mexico;
		Whereas Dr. Borlaug founded the World Food Prize, called
			 by several world leaders The Nobel Prize for Food and
			 Agriculture, which is awarded in Iowa each October so as to recognize
			 and inspire Nobel-like achievements in increasing the quality, quantity, and
			 availability of food in the world;
		Whereas the Senate designated October 16 as World Food
			 Prize Day in America in honor of Dr. Borlaug; and
		Whereas it is written of Dr. Borlaug that throughout all
			 of his work he saved 1,000,000,000 lives, thus making him widely known as
			 saving more lives than any other person in human history: Now, therefore, be
			 it
		
	
		That—
			(1)the Senate has
			 received with profound sorrow and deep regret the announcement of the passing
			 of Dr. Norman Borlaug; and
			(2)the Senate
			 directs the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to the family of the deceased.
			
